DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Examiner notes that the arguments about Wilkinson do not apply to the current rejection, as Wilkinson is no longer being used and instead GreatMats NPL is used to teach the cover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Wang (US Patent Application Publication 20120233772) further in view of Greatmats NPL (https://www.youtube.com/watch?v=O0DT1U25AN4) further in view of Morrow (US Patent Application Publication 20140272854). 
 Regarding claim 20, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably and undetachably coupled to one another with panel connectors (Figure 9; 1); a resilient layer (Figure 9; 4, 5, 6, show the resilient layer, see also Paragraph 134), and the resilient layer having a resilient layer second surface that faces in a second direction (Figure 9; the top surface of each panel); the surface panels being movable between an open configuration wherein the base layer first surfaces of the plurality of surface panels cooperate to form a substantially planar surface that is adapted to be positioned adjacent to the support surface (Figure 9; when completely unfolded further than Figure 9 shows, see also Figure 12), and a stacked configuration wherein the surface panels are positioned substantially side-by-side, with the bottom layer first surface of one surface panel directly facing the bottom layer first surface of an adjacent surface panel, and with the resilient layer second surface of one surface panel directly facing the resilient layer second surface of an adjacent surface panel; wherein the panel connectors define a predetermined folding pattern between adjacent surface panels (Figure 10; as shown, see also Figures 14-16). Newman does not teach the plurality of surface panels including a plurality of first surface panels that are substantially triangle-shaped, and a plurality of second surface panels that are substantially diamond-shaped; each of the plurality of surface panels including a rigid base layer positioned adjacent to the resilient layer, and a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer, the rigid base layer having a base layer first surface that faces in a first direction which is opposite the second direction of the resilient layer. Wang teaches a folding floor mat with a plurality of first surface panels and a plurality of second surface panels (Figure 13, shows two rows of surface panels, the two to the right of the hinge marked 6 would be the first surface panels, and the two to the left of the hinge 6 (to the right of hinge 5) would be the second surface panels) with undetachable connections (Figure 14; the panels are attached to the stacks beside them in the folded configuration, undetached, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the one column of panels in Newman to be multiple panel columns as in Wang in order to cover a larger area in use. Austin teaches the plurality of surface panels including a plurality of first surface panels that are substantially triangle-shaped (Figure 3; 68, 66), and a plurality of second surface panels that are substantially diamond-shaped (Figure 3; 62, 80). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. Newman does not teach a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer, the cover being formed as a unitary structure. Greatmats teaches a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer, the cover being formed as a unitary structure (see video at 0:33 and 0:14, at least). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to include a cover as in Greatmats to allow the mat to be easier to clean. Morrow teaches each of the plurality of surface panels including a rigid base layer (Paragraph 23, bamboo) positioned adjacent to the resilient layer (Paragraph 23, natural rubber), the rigid base layer having a base layer first surface that faces in a first direction which is opposite the second direction of the resilient layer (Paragraph 23, when placed against each other both the bamboo and natural rubber would have a surface facing out opposite to each other). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673